DETAILED ACTION
This action is in response to the amendment filed 12/23/2020.  Claims 50 and 58 are currently amended.  Claims 1-49 have been canceled.  No claims are newly added.  Presently, claims 50-69 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings were received on 9/21/2018.  These drawings are accepted.

Allowable Subject Matter
Claims 50-69 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 50, the prior art of record does not disclose or suggest a fluid control valve comprising a seat defining a groove, the valve body defining a port in communication with the groove, the port includes a first cylindrical portion that extends along a first longitudinal axis and a second cylindrical portion that extends from the first cylindrical portion along a second longitudinal axis spaced from and parallel with the first longitudinal axis and wherein a diaphragm engages the seat to define an intermediate chamber in communication with the port in combination with the other limitations of the claim.

Additionally, applicant’s arguments filed 12/23/2020 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753 

/CRAIG J PRICE/Primary Examiner, Art Unit 3753